Case: 19-1506   Document: 82     Page: 1   Filed: 05/11/2021




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

   FREE STREAM MEDIA CORP., DBA SAMBA TV,
              Plaintiff-Appellant

                            v.

  ALPHONSO INC., ASHISH CHORDIA, LAMPROS
      KALAMPOUKAS, RAGHU KODIGE,
          Defendants-Cross-Appellants
            ______________________

                  2019-1506, 2019-2133
                 ______________________

    Appeals from the United States District Court for the
 Northern District of California in No. 3:17-cv-02107-RS,
 Judge Richard Seeborg.
                 ______________________

                 Decided: May 11, 2021
                 ______________________

     MATTHEW D. POWERS, Tensegrity Law Group LLP,
 Redwood Shores, CA, argued for plaintiff-appellant. Also
 represented by WILLIAM P. NELSON, DANIEL RADKE,
 JENNIFER ROBINSON, NATASHA SAPUTO.

     INDRA NEEL CHATTERJEE, Goodwin Procter LLP, Red-
 wood City, CA, argued for defendants-cross-appellants.
 Also represented by ELIZABETH J. LOW, ANDREW S. ONG;
 DAVID ZIMMER, Boston, MA.
                 ______________________
Case: 19-1506     Document: 82      Page: 2    Filed: 05/11/2021




 2                  FREE STREAM MEDIA CORP.   v. ALPHONSO INC.



      Before DYK, REYNA, and HUGHES, Circuit Judges.
 REYNA, Circuit Judge.
     Free Stream Media Corp. d/b/a Samba TV appeals a
 summary judgment of noninfringement from the Northern
 District of California and a claim construction order from
 the Eastern District of Texas. Alphonso Inc. cross-appeals
 a denial of its motion to dismiss under 35 U.S.C. § 101 from
 the Northern District of California. We reverse the North-
 ern District of California’s judgment denying Alphonso’s
 motion to dismiss and do not reach the grant of summary
 judgment of noninfringement in favor of Alphonso. In ad-
 dition, we affirm the Eastern District of Texas’s claim con-
 struction order.
                         BACKGROUND
                      Procedural History
     In November 2015, Free Stream Media Corp. d/b/a/
 Samba TV (“Samba”) asserted infringement of U.S. Patent
 No. 9,026,668 (“the ’668 patent”) in the Northern District
 of California. Later, in a separate case, Samba asserted
 U.S. Patent No. 9,386,356 (“the ’356 patent”) against Al-
 phonso Inc. (“Alphonso”) in the Eastern District of Texas.
 Both cases were consolidated by stipulation of the parties
 and later transferred to the Northern District of California.
 In March 2017, just before transfer, the Texas district court
 construed a disputed term of the asserted claims for both
 patents.
     Upon transfer to the California district court, and
 based on the Texas district court’s claim construction,
 Samba stipulated to noninfringement as to the ’668 patent.
 Thereafter, Alphonso filed a motion to dismiss on grounds
 that the asserted claims of the ’356 patent are patent inel-
 igible subject matter under § 101. The district court denied
 the motion to dismiss. J.A. 1418–23; ECF No. 277. In its
 decision, the district court treated claim 1 of the ’356 patent
 as representative, J.A. 1418, and concluded that the claim
Case: 19-1506     Document: 82     Page: 3    Filed: 05/11/2021




 FREE STREAM MEDIA CORP.   v. ALPHONSO INC.                  3



 was not directed to an abstract idea of tailored advertising
 as argued by Alphonso, J.A. 1421, 1423. The district court
 found that the ’356 patent “describes systems and methods
 for addressing barriers to certain types of information ex-
 change between various technological devices, e.g., a tele-
 vision and a smartphone or tablet being used in the same
 place at the same time.” J.A. 1421.
     In April 2018, Alphonso moved for reconsideration of
 its motion to dismiss or, alternatively, to certify interlocu-
 tory appeal and stay, and that too was denied. In Decem-
 ber 2018, the California district court granted Alphonso
 summary judgment of noninfringement as to the asserted
 claims of the ’356 patent.
     Samba appeals the grant of summary judgment of non-
 infringement and the Texas district court’s claim construc-
 tion order. Alphonso cross-appeals the California district
 court’s denial of its motion to dismiss. We have jurisdiction
 under 28 U.S.C. § 1295(a)(1).
                       The ’356 Patent
      The ’356 patent is entitled “Targeting with Television
 Audience Data Across Multiple Screens.” The patent gen-
 erally relates to a system providing a mobile phone user
 with targeted information (i.e., advertisements) that is
 deemed relevant to the user based on data gathered from
 the user’s television. See generally ’356 patent. The as-
 serted claims utilize three main components: (1) a net-
 worked device (e.g., a smart TV); (2) a client device (e.g., a
 mobile device); and (3) a relevancy matching server. See
 ’356 patent Fig. 2; J.A. 303; Appellant’s Br. at 4. The dis-
 trict court treated claim 1 as representative for purposes of
 Alphonso’s motion to dismiss. J.A. 1418. 1 The district
 court acknowledged that Samba was continuing to allege


     1   Samba asserts claims 1, 10, 13, 18, and 20 of the
 ’356 patent; claims 13, 18 and 20 depend from claim 10.
Case: 19-1506     Document: 82     Page: 4    Filed: 05/11/2021




 4                 FREE STREAM MEDIA CORP.   v. ALPHONSO INC.



 infringement of claim 10 but stated that Samba conceded
 claims 1 and 10 are similar. Because claim 10 was treated
 as representative in the summary judgment decision, we
 discuss both claims 1 and 10 for purposes of this court’s el-
 igibility analysis. 2
     1. A system comprising:
     a television to generate a fingerprint data;
     a relevancy-matching server to:
         match primary data generated from the
         fingerprint data with targeted data, based
         on a relevancy factor, and
         search a storage for the targeted data;
         wherein the primary data is any one of a
         content identification data and a content
         identification history;
     a mobile device capable of being associated with the
     television to:
         process an embedded object,
         constrain an executable environment in a
         security sandbox, and execute a sandboxed
         application in the executable environment;
         and
     a content identification server to:
         process the fingerprint data from the tele-
         vision, and



     2   Claim 10 was treated as the representative claim
 in the California district court’s summary judgment deci-
 sion. Because we conclude that both claims are directed to
 an abstract idea, we need not reach the merits of Samba’s
 appeal of the summary judgment decision.
Case: 19-1506       Document: 82     Page: 5   Filed: 05/11/2021




 FREE STREAM MEDIA CORP.    v. ALPHONSO INC.                 5



         communicate the primary data from the
         fingerprint data to any of a number of de-
         vices with an access to an identification
         data of at least one of the television and an
         automatic content identification service of
         the television.
 ’356 patent at col. 51 l. 62–col. 52 l. 16.
     10. A relevancy-matching server communicatively
     coupled with a television and a mobile device
     through a network, comprising:
     a processor;
     a memory communicatively coupled with the pro-
     cessor; and
     instructions stored in the memory and executed us-
     ing the processor configured to:
         match primary data generated using a fin-
         gerprint data with targeted data, based on
         a relevancy factor comprising at least one
         of a category of the primary data, a behav-
         ioral history of a user, a category of a sand-
         boxed application, and another information
         associated with the user,
         search a storage for the targeted data,
         wherein the primary data is any one of a
         content identification data and a content
         identification history, and
         wherein the relevancy-matching server is
         to cause a rendering of the targeted data to
         the user through the sandboxed application
         of the mobile device.
 Id. at col. 53 ll. 8–27.
Case: 19-1506     Document: 82      Page: 6     Filed: 05/11/2021




 6                  FREE STREAM MEDIA CORP.    v. ALPHONSO INC.



      The network device collects primary data, which can
 consist of program information, location, weather infor-
 mation, or identification information. See, e.g., id. at col. 4
 ll. 39–45. There are two ways the primary data is collected:
 either directly, such as by identifying the show title of a
 specific commercial being broadcasted, or by using prelim-
 inary data, which includes watermarks. See, e.g., id. at col.
 11 ll. 3-12; col. 20 ll. 48–52. Watermarks are audio or video
 “snippets” called fingerprints that can be converted into
 primary data. See Order Denying Motion to Dismiss, ECF
 No. 277 at 2.
     The client device may be a smartphone, computer, or
 other hardware on which applications run and advertise-
 ments may be shown. See ’356 patent at col. 6 ll. 60–63.
 The client device includes a security sandbox, which is a
 security mechanism for separating running programs. See
 generally id. at col. 11 ll. 20–26. According to the specifica-
 tion,
     [t]he security sandbox may constrain what each of
     the number of applications is allowed to do. For
     example, the security sandbox may limit access to
     the network, thereby making it difficult for the cli-
     ent device to find the networked device of the user
     and/or to obtain information directly from the net-
     worked device. Such information may include
     what is currently playing on the networked device.
 Id. at col. 11 ll. 5–12 (patent reference numbers omitted).
     Finally, a relevancy-matching server uses primary
 data from the networked device to select advertisements or
 other targeted data based on a relevancy factor associated
 with the user. Further, the relevancy-matching server
 “may also be configured to render the targeted data to the
 user through the networked device and/or the sandboxed
 application of the client device.” Id. at col. 12 ll. 59–64 (pat
 refernce numbers omitted); see also id. at col. 3 ll. 16–21.
Case: 19-1506      Document: 82      Page: 7     Filed: 05/11/2021




 FREE STREAM MEDIA CORP.    v. ALPHONSO INC.                    7



      A detailed review of the specification demonstrates
 that security sandboxes may be in place either at the oper-
 ating system level, so that a user application “could not cor-
 rupt the traditional operating system,” or at the
 application level, “so that each of the number of applica-
 tions cannot access [] data of an other application.” Id. at
 col. 11 ll. 15–26. The specification explains that the secu-
 rity sandbox may be “bypass[ed]” by establishing “a com-
 munication session between the sandboxed application and
 the sandbox-reachable service” of the networked device.
 See id. at col. 3 ll. 37–45. Specifically, “[t]he communica-
 tion session may be established between the sandboxed ap-
 plication [within a client device] and the sandbox-
 reachable service [within a networked device] through [a]
 cross-site scripting technique, [an] appended header, [a]
 same origin policy exception, and/or [an] other mode of by-
 passing a number of (e.g., at least one) access controls of
 the security sandbox.” Id. at col. 7 ll. 3–9 (patent reference
 numbers omitted). The communication session may exist
 directly between the client device and the networked de-
 vice, or indirectly (e.g., through a pairing server). Id. at col.
 11 l. 63–col. 12 l. 4 (patent reference numbers omitted).




 Id. at Fig. 1. The specification discloses various mecha-
 nisms that can be used to bypass the security sandbox.
 First, the specification describes the “cross-site scripting
 technique” as using a “computer security vulnerability that
 enables an injection of a client-side script to bypass the
Case: 19-1506     Document: 82      Page: 8    Filed: 05/11/2021




 8                  FREE STREAM MEDIA CORP.   v. ALPHONSO INC.



 number of access controls.” Id. at col. 12 ll. 6–10. Second,
 the patent discloses the “appended header,” which is de-
 scribed as “a mechanism . . . that allows a cross-domain
 request by adding a new header.” Id. at col. 12 ll. 12–16.
 Next, the patent discusses the “same origin policy excep-
 tion,” which may be “a technique for relaxing a rule pre-
 venting an access to . . . a number of different sites.” Id. at
 col. 12 ll. 19–25. Finally, the disclosure explains that the
 “other mode” may be “a mechanism of bypassing a number
 of access controls of the security sandbox” by enabling mul-
 ticast, broadcast, or an anycast-based discovery protocol or
 by enabling a “pairing via an entry of a short code and/or
 an account name in the client device [] and/or the net-
 worked device.” Id. at col. 12 ll. 26–37. All of this can be
 done without intervention from the user of the client de-
 vice. See id. at col. 2 ll. 46–59. Notably, the specification
 does not provide for any other mechanism that can be used
 to bypass the security sandbox other than “through a cross-
 site scripting technique, an appended header, a same
 origin policy exception, and/or an other mode of bypassing
 a number of access controls of the security sandbox.” Id. at
 col. 3 ll. 37–45. The specification states that all of these
 mechanisms exist “as a component of the communication
 session.” Id. at col. 12 ll. 5–30.
                          DISCUSSION
                                I
      U.S. patent law provides that a patent may be obtained
 for: processes, machines, manufactures, and compositions.
 See 35 U.S.C. § 101. But there are exceptions. “Laws of
 nature, natural phenomena, and abstract ideas are not pa-
 tentable.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S.
 208, 216 (2014).
    Patent eligibility under § 101 is a question of law that
 may involve underlying questions of fact. Berkheimer v.
 HP Inc., 881 F.3d 1360, 1365 (Fed. Cir. 2018). To deter-
 mine whether an invention claims ineligible subject
Case: 19-1506     Document: 82      Page: 9    Filed: 05/11/2021




 FREE STREAM MEDIA CORP.   v. ALPHONSO INC.                   9



 matter, we engage in a two-step process established by the
 Supreme Court in Alice.
      At Step 1, “we determine whether the claims at issue
 are directed to one of [the] patent-ineligible concepts,” i.e.,
 laws of nature, natural phenomena, or abstract ideas. Al-
 ice, 573 U.S. at 217. The inquiry may entail looking to the
 “focus of the claimed advance” over the prior art to see if
 the character of the claim as a whole, considered in light of
 the specification, is directed to ineligible subject matter.
 Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384
 (Fed. Cir. 2019).
     If we determine that the patent is drawn to an abstract
 idea or otherwise ineligible subject matter, we consider at
 Step 2 “the elements of each claim both individually and
 ‘as an ordered combination’ to determine whether the ad-
 ditional elements ‘transform the nature of the claim’ into a
 patent-eligible application.” Alice, 573 U.S. at 217 (quoting
 Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566
 U.S. 66, 78–79 (2012)). We analyze whether there is an
 “inventive concept” that takes the claim into the realm of
 patent eligibility. Id. at 217–19; see also Elec. Power Grp.,
 LLC v. Alstrom S.A, 830 F.3d 1350, 1353 (Fed. Cir. 2016);
 Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed.
 Cir. 2016).
     We review a district court’s dismissal for failure to
 state a claim under the law of the regional circuit—here,
 the Ninth Circuit. See BASCOM Glob. Internet Servs., Inc.
 v. AT&T Mobility LLC, 827 F.3d 1341, 1347 (Fed. Cir.
 2016). The Ninth Circuit reviews the grant of a motion to
 dismiss de novo. See Skilstaf, Inc. v. CVS Caremark Corp.,
 669 F.3d 1005, 1014 (9th Cir. 2012).
                           A. Step 1
     The district court concluded that claim 1 was not di-
 rected to an abstract idea of tailored advertising as argued
 by Alphonso. J.A. 1421. Rather, the district court
Case: 19-1506    Document: 82      Page: 10    Filed: 05/11/2021




 10                FREE STREAM MEDIA CORP.    v. ALPHONSO INC.



 determined that the ’356 patent “describes systems and
 methods for addressing barriers to certain types of infor-
 mation exchange between various technological devices,
 e.g., a television and a smartphone or tablet being used in
 the same place at the same time.” Id.
     In its cross-appeal, Alphonso contends that the district
 court erred in concluding that the ’356 patent is not di-
 rected to patent-ineligible subject matter because the ’356
 patent is directed to the abstract idea of targeted advertis-
 ing. We agree. Our review of both claims 1 and 10 of the
 ’356 patent reveals that the claims are directed to: (1) gath-
 ering information about television users’ viewing habits;
 (2) matching the information with other content (i.e., tar-
 geted advertisements) based on relevancy to the television
 viewer; and (3) sending that content to a second device.
      Samba argues that claims 1 and 10 are directed to a
 specific asserted improvement in computer capabilities,
 namely “television and mobile devices that operate with re-
 spect to each other differently from conventional televi-
 sions and mobile devices.” Appellant’s Resp. & Reply Br.
 at 41 (internal quotation marks and citations omitted); see
 also Appellee’s Reply Br. at 1 (acknowledging that Samba
 asserts its claims address purported technological barriers
 that prevent “Internet-connected devices, such as a televi-
 sion and a mobile device, from communicating with one an-
 other”). In support of its assertion, Samba contends that
 its claimed invention is like those previously found eligible
 in Enfish, Visual Memory, Finjan, Core Wireless, and
 Uniloc. Id. at 40; see cases cited infra note 3. More specif-
 ically, Samba argues that claim 1 is “specifically directed
 to a system wherein a television and a mobile device are
 intermediated by a content identification server and rele-
 vancy-matching server that can deliver to a ‘sandboxed’
 mobile device targeted data based on content known to
 have been displayed on the television, despite the barriers
 to communication imposed by the sandbox.” Id. at 41.
Case: 19-1506    Document: 82     Page: 11    Filed: 05/11/2021




 FREE STREAM MEDIA CORP.   v. ALPHONSO INC.                  11



     Samba also contends that the purported claimed ad-
 vance lies in sending the “relevant” content to a second de-
 vice (i.e., a user’s mobile device) through a sandboxed
 application of a mobile device. When asked about how
 claim 1 achieves the bypassing of the sandboxed applica-
 tion, counsel stated that “it has the embedded object that
 the phone is going to process that is placed there by the
 relevancy matching server . . . and the content identifica-
 tion server is also there to go through that sandboxed ap-
 plication.” Oral Argument at 52:00–52:40. 3 Specifically,
 Samba’s purported claimed advance lies in the following
 specific limitations of claim 1:
     a mobile device capable of being associated with the
     television to: process an embedded object, constrain
     an executable environment in a security sandbox,
     and execute a sandboxed application in the execut-
     able environment . . . [;]
     a content identification server to: process the fin-
     gerprint data from the television, and communi-
     cate the primary data from the fingerprint data to
     any of a number of devices with an access to an
     identification data of at least one of the television
     and an automatic content identification service of
     the television.
 ’356 patent at col. 52 ll. 3–16. We have, in other cases,
 noted that similar claims were directed to the abstract idea
 of “targeted advertising.” See, e.g., Intellectual Ventures I
 LLC v. Cap. One Bank (USA), 792 F.3d 1363, 1369 (Fed.
 Cir. 2015); Bridge & Post, Inc. v. Verizon Commc’ns, Inc.,
 778 F. App’x 882, 886 (Fed. Cir. 2019).



     3   A recording of the Oral Argument is available at
 http://www.cafc.uscourts.gov/oral-argument-recordings?ti-
 tle=&field_case_number_value=19-
 1506&field_date_value2%5Bvalue%5D%5Bdate%5D=.
Case: 19-1506    Document: 82      Page: 12     Filed: 05/11/2021




 12                 FREE STREAM MEDIA CORP.   v. ALPHONSO INC.



     In the cases Samba relies on, this court determined
 that the respective claims were patent eligible because
 they were directed to a “specific improvement to the way
 computers operate.” 4 More specifically, a common thread
 through all of the cited cases is a determination that the


      4    See, e.g., Enfish, 822 F.3d at 1333, 1336–37 (claims
 “directed to a self-referential table for a computer data-
 base” functioned “differently than conventional database
 structures” and resulted in “faster searching” and “more ef-
 fective storage”); Visual Memory LLC, v. NVIDIA Corp.,
 867 F.3d 1253, 1256–59 (Fed. Cir. 2017) (claims “directed
 to an improved computer memory system” allowed “differ-
 ent types of processors to be installed with the [same] sub-
 ject memory system without significantly compromising
 their individual performance”); Finjan, Inc. v. Blue Coat
 Sys., Inc., 879 F.3d 1299, 1304–05 (Fed. Cir. 2018) (claims
 directed to “behavior-based scans” “employ[ed] a new kind
 of file that enables a computer security system to do things
 it could not do before” by linking a security profile identify-
 ing suspicious code in a downloadable object before making
 it available to a client device); Core Wireless Licensing
 S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1362 (Fed. Cir.
 2018) (claims “directed to a particular manner of summa-
 rizing and presenting information in electronic devices”
 made websites easier to navigate on a small-screen device);
 Uniloc USA, Inc. v. ADP, LLC, 772 F. App’x 890, 897–98
 (Fed. Cir. 2019) (claim “directed to the use of file packets
 with segments configured to initiate centralized registra-
 tion of an application from an application server . . . ena-
 ble[d] the further functionality of initiating on-demand
 registration of the application,” and the claim of the second
 patent “directed to a particular way of using a conventional
 application server . . . allow[ed] on[-]demand installation of
 an application incorporating preferences from two different
 sources by adding the application manager and configura-
 tion manager as additions to each application”).
Case: 19-1506    Document: 82      Page: 13     Filed: 05/11/2021




 FREE STREAM MEDIA CORP.   v. ALPHONSO INC.                  13



 claims were directed to an improvement in computer func-
 tionality. For example, in Enfish, this court determined
 that claims directed to an improvement in computer func-
 tionality “might not succumb to the abstract idea excep-
 tion.” 822 F.3d at 1335 (citing Alice, 573 U.S. at 217–19).
 In that case, the “plain focus of the claims [wa]s on an im-
 provement to computer functionality itself, not on economic
 or other tasks for which a computer is used in its ordinary
 capacity.” Id. at 1336. As will be discussed below, Enfish
 materially differs from the instant case.
     Further, this court has explained that a relevant in-
 quiry at Alice Step 1 is “whether the claims in the[] patent[]
 focus on a specific means or method that improves the rel-
 evant technology or are instead directed to a result or effect
 that itself is the abstract idea and merely invoke generic
 processes and machinery.” McRO, Inc. v. Bandai Namco
 Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016). In-
 deed, in response to Samba’s arguments, Alphonso asserts
 that Samba “failed to identify any language in the ’356 pa-
 tent claims relating to overcoming the supposed communi-
 cation barriers between a television and a mobile device.”
 Appellee’s Reply Br. at 4; see also id. at 5 (“[t]he claims do
 not explain in any way how the supposed communication
 barriers are overcome”); see also id. at 5 (“the claims do not
 describe how the purported ‘barriers to communication im-
 posed by the sandbox’ are overcome”). As “reflected repeat-
 edly in our cases,” a claim must “ha[ve] the specificity
 required to transform [the] claim from one claiming only a
 result to one claiming a way of achieving it” to avoid ineli-
 gibility. SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161,
 1167–68 (Fed. Cir. 2018) (collecting cases). As a result, a
 claim is ineligible if it “fail[s] to recite a practical way of
 applying an underlying idea . . . [and] instead [is] drafted
 in such a result-oriented way that [it] amount[s] to encom-
 passing ‘the principle in the abstract’ no matter how imple-
 mented.” Interval Licensing LLC v. AOL, Inc., 896 F.3d
 1335, 1343 (Fed. Cir. 2018). All that is required at the
Case: 19-1506     Document: 82      Page: 14     Filed: 05/11/2021




 14                 FREE STREAM MEDIA CORP.     v. ALPHONSO INC.



 eligibility phase is that the claim itself “must identify ‘how’
 that functional result is achieved by limiting the claim
 scope to structures specified at some level of concreteness,
 in the case of a product claim, or to concrete action, in the
 case of a method claim.” Am. Axle & Mfg., Inc. v. Neapco
 Holdings LLC, 967 F.3d 1285, 1302 (Fed. Cir. 2020). Here,
 Samba asserts that its invention allows devices on the
 same network to communicate where such devices were
 previously unable to do so. The asserted claims provide for
 how that is achieved only by stating that the mechanism
 used to achieve this communication is by piercing or other-
 wise overcoming a mobile device’s security sandbox. But
 the asserted claims do not at all describe how that result is
 achieved.
      Even assuming the specification sufficiently discloses
 how the sandbox is overcome, the asserted claims nonethe-
 less do not recite an improvement in computer functional-
 ity.     According to the specification, the content
 identification server facilitates a communication session,
 which once established, “pierces” the sandboxed applica-
 tion via a “cross-site scripting technique, the appended
 header, the same origin policy exception, and/or the other
 mode of bypassing a number of (e.g., at least one) access
 controls of the security sandbox.” ’356 patent at col. 7 ll. 1–
 9 (patent reference numbers omitted). The only mecha-
 nisms recited in the specification used to bypass a number
 of access controls of the sandbox security do so by using a
 computer security vulnerability or relaxing a rule, which
 typically prevents access to a number of different sites,
 none of which are recited in the claims. See id.; see also id.
 at col. 12 ll. 6–10 (the “cross-site scripting technique” uses
 a “computer security vulnerability that enables an injec-
 tion of a client-side script to bypass the number of access
 controls”); id. at col. 12 ll. 19–25 (the “same origin policy
 exception,” may be “a technique for relaxing a rule prevent-
 ing an access to . . . a number of different sites”). All of this
 is done without intervention from the user of the client
Case: 19-1506    Document: 82     Page: 15    Filed: 05/11/2021




 FREE STREAM MEDIA CORP.   v. ALPHONSO INC.               15



 device. See id. at col. 2 ll. 46–59. The asserted claims do
 not incorporate any such methods of piercing the sandbox.
     With respect to claim 10, like claim 1, Samba alleges
 that the claimed advance is the rendering of targeted data
 to a user through the sandboxed application based on a rel-
 evancy factor, which includes a “category of a sandboxed
 application.” 5 Oral Argument at 52:53–53:53, 55:06–57:44.
 When asked what “category of sandboxed application”
 meant, counsel responded that the category could be
 whether the mobile device was an “iPhone” or “Android.”
 Id. Thus, the relevancy-matching server “cause[s] a ren-
 dering of the targeted data to the user through the sand-
 boxed application of the mobile device” by using the
 relevancy factor to first determine whether a user had an
 iPhone or Android. ’356 patent at col. 53 ll. 25–27. Again,



     5    During arguments on summary judgment, Samba
 argued that claim 10 does not include or comprise a mobile
 device or television. The only requirement of the claims
 pertaining to the “television” and “mobile device” is that
 the claimed “relevancy matching server” is “communica-
 tively coupled”—which the parties stipulated to mean “con-
 nected in a way that permits communication” with each of
 them. See J.A. 34; Appellant’s Br. at 6. While Samba ar-
 gues that claim 10 does not require a mobile device, Samba
 also argues that the claimed advance of claim 10 is the
 piercing of a sandboxed application of the mobile device.
 There is a problem with the claimed advance including an
 element of the claim that Samba argues is not in fact re-
 quired by the claim. In other words, the claimed advance
 of going through the sandboxed application of the mobile
 device necessarily requires the sandboxed application of
 the mobile device, but oddly a mobile device is not required
 by the claim according to Samba. Such an infirmity in the
 claim further favors concluding that claim 10 is patent in-
 eligible.
Case: 19-1506    Document: 82     Page: 16    Filed: 05/11/2021




 16                FREE STREAM MEDIA CORP.   v. ALPHONSO INC.



 claim 10 does not include how the targeted data is ren-
 dered. The specification provides some information as to
 how a sandboxed application may be bypassed by the es-
 tablishment of a communication session, as described
 above, with the ultimate result being that a targeted ad-
 vertisement “bypasses” a mobile device’s security sandbox
 without any intervention, or request made, by a user of
 that mobile device.
     There is nothing in claims 1 or 10 that demonstrates
 an improvement to computer functionality. And, even as-
 suming, as Samba argues, that the claimed advance is in
 the ability to pierce the sandbox of a mobile device, Samba
 has not demonstrated that this is something more than a
 mere use of a computer as a tool. The sandboxed applica-
 tion here is breached unbeknownst to the user through a
 “vulnerability” or “relaxation of the rules” that are conven-
 tionally in place to effectively prevent such a communica-
 tion. In fact, Samba readily admits that the “problem”
 solved by the invention is “to provide relevant information
 across a sandboxed environment without requiring ‘instal-
 lation, configuration, login, and/or user registration.’” Ap-
 pellant’s Resp. & Reply Br. at 49; ’356 patent at col. 51 ll.
 34–38. Therefore, the alleged technological improvement
 does nothing more than implement a computer to achieve
 the abstract idea of providing targeted advertising to the
 mobile device user.
     Although Samba also asserts that its claimed invention
 results in televisions and mobile devices operating with re-
 spect to each other in a manner different from conventional
 televisions and mobile devices, Samba does not explain
 how that result improves the operability of these devices
 beyond providing a user with targeted content using ge-
 neric processes and machinery. Samba’s claims merely im-
 prove the abstract idea of targeted advertising. Because
 we find that Samba’s asserted claims are not directed to an
 improvement of a technology or creation of a new computer
Case: 19-1506    Document: 82     Page: 17    Filed: 05/11/2021




 FREE STREAM MEDIA CORP.   v. ALPHONSO INC.                17



 functionality, Samba’s asserted claims are directed to an
 abstract idea.
                           B. Step 2
      The district court did not reach Step 2 because it con-
 cluded that the claims were not directed to an abstract idea
 at Step 1. In response to Alphonso’s cross-appeal, and its
 argument that there is nothing innovative about any of the
 computer processors or servers appearing in the claims,
 Samba argues that its claims are also eligible under Step 2
 because they recite a specific, ordered combination of ele-
 ments operating in unconventional ways, such that they
 override “their routine and conventional inability to share
 information with each other.” Appellant’s Resp. & Reply
 Br. at 52. In support of its arguments, Samba cites DDR
 Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir.
 2014), and BASCOM Global Internet Services., Inc. v.
 AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016).
 Samba asserts that like the claims in the aforementioned
 cases, the claims of the ’356 patent “specify the components
 or methods that permit the television and mobile device to
 operate in [an] unconventional manner, including the use
 of fingerprinting, a content identification server, a rele-
 vancy-matching server, and bypassing the mobile device
 security sandbox.” Appellant’s Br. at 53–54. In other
 words, the systems and methods of the ’356 patent permit
 the “new and unconventional operation of mobile devices
 and televisions by intermediating their communication
 through components that, when functioning together, ob-
 tain information about content on the television and use it
 to identify content that can be provided to the mobile device
 despite its security sandbox.” Id. at 55.
      In DDR Holdings, the claimed invention solved the
 problem of allowing a website visitor to view a hyperlinked
 advertisement without being forced to leave the first web-
 site once the advertisement’s hyperlink was activated. 773
 F.3d. at 1258–59. The claims recited “an invention that is
Case: 19-1506    Document: 82      Page: 18     Filed: 05/11/2021




 18                 FREE STREAM MEDIA CORP.   v. ALPHONSO INC.



 not merely the routine or conventional use of the Internet.”
 Id. In BASCOM, this court determined that “an inventive
 concept can be found in non-conventional and non-generic
 arrangement of known, conventional pieces.” 827 F.3d at
 1350 (explaining that the inventive concept rested in the
 installation of a filtering tool at a specific location, remote
 from the end-users, with customizable filtering features
 specific to each end user).
     By contrast, here, sandbox security prevents, in part,
 internet-connected devices from communicating. See ’356
 patent at col. 11 ll. 5–12 (“[t]he security sandbox may con-
 strain what each of the number of applications is allowed
 to do. For example, the security sandbox may limit access
 to the networked, thereby making it difficult for the client
 device to find the networked device of the user and/or to
 obtain information directly from the network device. Such
 information may include what is currently playing on the
 networked device.”). The claimed invention simply seeks
 to undo that by “working around the existing constraints of
 the conventional functioning of television and mobile de-
 vices.” Appellant’s Resp. & Reply Br. at 53. However, such
 a “work around” or “bypassing” of a client device’s sandbox
 security does nothing more than describe the abstract idea
 of providing targeted content to a client device.
     But even assuming the bypassing of mobile device se-
 curity mechanisms had not been done before, there is noth-
 ing inventive disclosed in the claims that permits
 communications that were previously not possible. Indeed,
 the claims simply recite the use of generic features, as well
 as routine functions, to implement the underlying idea.
 See Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d
 1253, 1262 (Fed. Cir. 2016). We have explained that an
 abstract idea is not patentable if it does not provide an in-
 ventive solution to a problem in implementing the idea. Id.
 at 1263. The claims here simply recite that the abstract
 idea will be implemented using conventional components
 and functions generic to the technology.
Case: 19-1506    Document: 82      Page: 19   Filed: 05/11/2021




 FREE STREAM MEDIA CORP.   v. ALPHONSO INC.                 19



     Nor does the “work-around” add more features that
 give rise to a Step 2 “inventive concept.” Processing an
 “embedded object” of claim 1 or rendering targeted data
 “through a sandboxed application of a mobile device” of
 claim 10 are not the kind of “additional features that pro-
 vide practical assurance that the [claim] is more than a
 drafting effort designed to monopolize the [abstract idea]
 itself.’” Mayo, 566 U.S. at 77–78. Finally, unlike in
 BASCOM, the claimed elements of Samba’s asserted
 claims comprise generic computing components—e.g.,
 “servers”—arranged in a conventional manner and thus
 does not transform the claim into something other than the
 abstract idea. Therefore, Samba fails to demonstrate that
 claims 1 and 10 disclose patent eligible subject matter.
                              II
     We turn next to Samba’s appeal of the Texas district
 court’s claim construction order construing disputed claim
 terms of the ’668 patent. As mentioned above, the asserted
 claims were construed by the Texas district court before the
 case was transferred to the California district court. Rep-
 resentative claim 1 of the ’668 patent recites in relevant
 part:
     1. A system comprising: a networked device config-
     ured to: . . . automatically establish a communica-
     tion session between the sandboxed application
     and the sandbox-reachable service through at least
     one of a cross-site scripting technique, an appended
     header, a same origin policy exception, and an
     other mode of bypassing a number of access con-
     trols of the security sandbox . . . .
 ’668 patent at col. 51 ll. 5–6, 31–37 (emphasis added).
     The Texas district court construed “communication
 session” to mean a “period of time during which infor-
 mation is sent and received either directly or indirectly.”
 J.A. 44. According to the Texas district court, this
Case: 19-1506    Document: 82      Page: 20    Filed: 05/11/2021




 20                FREE STREAM MEDIA CORP.    v. ALPHONSO INC.



 construction required information to be both “sent and re-
 ceived (i.e., bidirectional exchange)” during the session.
 J.A. 40. The district court did not adopt either party’s pro-
 posed construction but instead construed the limitation
 based on its own analysis of the evidence. J.A. 37–44.
     Samba argues on appeal that the bidirectionality re-
 quirement of the Texas district court is too restrictive of an
 interpretation and is contrary to both the plain meaning of
 “communication session” and the intrinsic record. Specifi-
 cally, Samba argues that the ordinary and customary
 meaning of “communication session” includes one-way
 communication and the ’668 patent discloses embodiments
 with one-way communication sessions. Alphonso argues
 that Samba’s reliance on the disclosure of “covert chan-
 nels,” as being a “one-way communication,” mischaracter-
 izes the specification because it improperly equates
 communicating to establish a communication session with
 communicating within the communication session. See
 J.A. 43. In other words, Alphonso argues that a covert
 channel simply enables a communication session but is not
 itself a communication session.
      We review a district court’s ultimate claim construction
 and interpretation of intrinsic evidence de novo. See Teva
 Pharms. USA, Inc. v. Sandoz, Inc., 574 U.S. 318 (2015).
 Claim construction requires a determination as to how a
 person of ordinary skill in the art would understand a claim
 term ‘in the context of the entire patent, including the spec-
 ification. See id. (quoting Phillips v. AWH Corp., 415 F.3d
 1303, 1313 (Fed. Cir. 2005) (en banc)).
     Based on a review of the ’668 patent and specification,
 we conclude that the district court’s construction is correct.
 J.A. 37–44. As the district court’s order makes clear,
 Samba’s desired construction, covering one-way communi-
 cation, contradicts the specification because the section
 Samba points to does not actually refer to the same type of
 “communication session” recited in the claims. J.A. 43.
Case: 19-1506     Document: 82      Page: 21     Filed: 05/11/2021




 FREE STREAM MEDIA CORP.    v. ALPHONSO INC.                   21



 The district court also added that including “one-way” in
 the construction would improperly read “session” out of the
 claims, because Samba’s construction would then encom-
 pass any “communication.” Id. We agree.
     It appears that the specification only graphically de-
 picts “communication session” with a two-sided arrow con-
 necting the client device and the networked device. ’668
 patent Figs. 1–2, 4, 10, and 11. Moreover, all references to
 the claimed communication session, as between the net-
 worked device and the client device, describe this session
 as bidirectional. See, e.g., id. at col. 5 ll. 54–57, 64–65; col.
 11 ll. 45–47. Therefore, one-way communication is not con-
 templated by the claim term “communication session.”
      Given the specification, we conclude that a person of
 ordinary skill in the art would have understood “communi-
 cation session” as requiring bidirectional communication.
 Thus, the Texas district court’s claim construction order is
 affirmed, and the California district court’s judgment of
 noninfringement based on this claim construction order
 and Samba’s stipulation remains unaffected.
                          CONCLUSION
     As to Appeal No. 2019-2133, we reverse the California
 district court’s denial of Alphonso’s motion to dismiss be-
 cause we conclude that claims 1, 10, 13, 18, and 20 of the
 ’356 patent are in fact patent ineligible. As to Appeal No.
 2019-1506, we affirm the Texas district court’s claim con-
 struction of the asserted claims of the ’668 patent. Accord-
 ingly, we do not reach the California district court’s grant
 of summary judgment in Appeal No. 2019-1506.
      REVERSED-IN-PART, AFFIRMED-IN-PART
                              COSTS
 No Costs.